Citation Nr: 0717035	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  00-12 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
spondylolisthesis of the lumbosacral spine, with right lower 
extremity radiculopathy, prior to June 28, 2005, and an 
evaluation in excess of 60 percent from June 28, 2005.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board remanded the veteran's case for additional 
development in March 2005.  The issue of entitlement to 
service connection for a right hip and a right knee disorder, 
claimed as secondary to spondylolisthesis of the lumbar 
spine, was before the Board at that time.  On remand, the RO 
granted service connection for the veteran's right hip and 
right knee by way of a rating decision dated in January 2007.  

Service connection was based on a VA medical opinion that 
found no evidence of any abnormality of the hip or knee, but 
did find that the veteran's symptoms for the hip and knee 
were associated with his service-connected spondylolisthesis.  
The RO informed the veteran that the rating action was a 
complete grant of the benefits sought in regard to the right 
hip and right knee.  The record does not show any 
disagreement from the veteran as to those issues.

The RO also increased the veteran's disability rating for his 
spondylolisthesis of the lumbosacral spine from a 
noncompensable evaluation to 60 percent in January 2007.  The 
evaluation was made effective from June 28, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the veteran's case for additional 
development in March 2005.  This included providing him with 
a VA examination to assess the status of his service-
connected back disability and to provide an opinion regarding 
his right hip and right knee claims.

The veteran was afforded a VA examination in June 2005.  The 
examination report is of record.  The examiner noted that he 
did not have the claims folder to review at the time of the 
examination.  The examiner said that he would prepare an 
addendum report when the claims folder was made available.

The examiner did provide an addendum report in November 2006.  
The examiner stated that he had reviewed his report of June 
2005.  He also stated that he had reviewed examinations done 
by an orthopedic consultant, Dr. J. M., in September 2005.  

The Board notes that there is a Compensation and Pension 
Examination Inquiry printout in the record that shows that VA 
spine and joint examinations were requested on August 15, 
2005.  The status for both requests is shown as completed.  
These examination requests are in addition to those 
requested, and completed, in June 2005.

Neither a January 2007 rating decision nor a February 2007 
supplemental statement of the case make reference to any VA 
examinations from September 2005.

Upon review of the claims folder, it appears that the veteran 
had examinations performed by Dr. J. M. that are not of 
record.  The November 2006 addendum refers to the 
examinations and the inquiry printout shows that they were 
requested and completed.  These examination reports must be 
obtained and associated with the claims folder.

Finally, the veteran's disability evaluation was increased to 
60 percent in January 2007.  The effective date of the 
increase was established as June 28, 2005, the date of his VA 
examination.  The veteran was advised that the effective date 
could be adjusted, or a compensable evaluation established 
earlier, if he would provide copies of his private medical 
records for the period between 1998 and 2005.  The veteran 
was requested to provide those records by way of a letter 
dated in March 2005.  The veteran did not respond to the 
request.  The veteran is advised that the records could be 
instrumental in establishing a compensable rating prior to 
June 28, 2005, and that he should either provide the records 
or provide the necessary authorization for the RO to obtain 
the records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the September 
2005 examination reports and 
associate them with the claims 
folder.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


